NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                  __________

                                       No. 21-2844
                                       __________

                                MICHAEL GELSINGER

                                             v.

                         SUPERINTENDENT FAYETTE SCI;
                      ATTORNEY GENERAL PENNSYLVANIA;
                     DISTRICT ATTORNEY DAUPHIN COUNTY,
                                     Appellant.
                                  __________

                       Appeal from the United States District Court
                         for the Middle District of Pennsylvania
                                (D.C. No. 1:19-cv-01654)
                         District Judge: Honorable Yvette Kane
                                      __________

                      Submitted Under Third Circuit L.A.R. 34.1(a)
                                   on July 8, 2022

               Before: SHWARTZ, KRAUSE, and ROTH, Circuit Judges

                                 (Filed: August 25, 2022)
                                       __________

                                       OPINION *
                                       __________




       *
        This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does
not constitute binding precedent.
KRAUSE, Circuit Judge.

        The Commonwealth of Pennsylvania appeals the writ of habeas corpus that the

District Court granted Appellee Michael Gelsinger based, at least in part, on evidence the

Court admitted at an evidentiary hearing. While this appeal was pending, however, the

Supreme Court decided Shinn v. Ramirez, 142 S. Ct. 1718 (2022), clarifying that even

when ineffective assistance of postconviction counsel prevented the state court record

from being adequately developed, there is “no warrant to impose any factfinding

requirements beyond [28 U.S.C.] § 2254(e)(2)’s narrow exceptions to [the Antiterrorism

and Effective Death Penalty Act’s] general bar on evidentiary hearings.” Id. at 1740

(alterations omitted). We now conclude that Shinn constrains us to vacate and remand

for the District Court to reevaluate Gelsinger’s petition without reliance on evidence

gathered outside the state court proceedings.

   I.       Discussion 1

        A jury found Michael Gelsinger guilty of first degree murder and attempted

murder after he shot at Justin Baxter during an argument with Baxter but instead hit and

killed Tiana Dockens. At trial, the Commonwealth argued that because Gelsinger

intended to kill Baxter but actually shot Dockens, his intent to commit first degree

murder of Baxter transferred to Dockens. After an unsuccessful direct appeal and Post-




        1
         The District Court had jurisdiction under 28 U.S.C. §§ 2241 and 2254, and we
have jurisdiction under 28 U.S.C. §§ 1291 and 2253. We review the District Court’s legal
conclusions and any factual inferences drawn from the state court record de novo.
Randolph v. Sec’y Pa. Dep’t of Corr., 5 F.4th 362, 372 (3d Cir. 2021).

                                             2
Conviction Relief Act (“PCRA”) petition, Gelsinger filed a habeas petition in the District

Court.

         Before that Court, Gelsinger argued that his trial counsel was ineffective for

failing to request a lesser-included offense instruction for attempted murder (i.e.,

aggravated assault) and for failing to request an instruction that transferred intent may

also apply to a lesser-included offense to first-degree murder (i.e., third-degree murder).

Although he did not raise these ineffective assistance of counsel (“IAC”) claims during

his PCRA proceedings, and such unexhausted claims are generally considered

procedurally barred on habeas, see Lines v. Larkins, 208 F.3d 153, 159–60 (3d Cir.

2000), Gelsinger invoked a narrow exception—recognized by the Supreme Court in

Martinez v. Ryan—for situations where state law precludes a petitioner from asserting an

IAC claim until state postconviction proceedings and the postconviction counsel in those

proceedings was ineffective for failing to raise trial counsel’s ineffectiveness, 566 U.S. 1,

17 (2012); see also Trevino v. Thaler, 569 U.S. 413, 429 (2013. 2




         The Commonwealth argues that the default was of Gelsinger’s making, and
         2

therefore unexcused, because he failed to file a successive PCRA petition before filing his
federal petition. But Pennsylvania law is clear that, barring exceptions that are not relevant
here, any “second or subsequent petition[] shall be filed within one year of the date the
judgment becomes final,” 42 Pa. Stat. and Cons. Stat. § 9545(b)(1), and here Gelsinger’s
judgment became final in 2016, years before he filed for habeas relief in 2019, see id.
§ 9545(b)(3). Thus, after his PCRA petition was dismissed in 2019, the PCRA itself barred
Gelsinger from filing a successive PCRA petition asserting his PCRA counsel’s
ineffectiveness. See Commonwealth v. Bradley, 261 A.3d 381, 399, 403–04 & n.18 (Pa.
2021).

                                               3
       To decide whether Gelsinger qualified for the Martinez exception to excuse his

procedural default, the District Court conducted a hearing at which both Gelsinger’s

PCRA counsel and his two trial counsel testified. The Court then considered and

expressly relied upon that testimony to conclude not only that Gelsinger’s procedural

default was excused by his PCRA counsel’s ineffectiveness in failing to raise the

“substantial” claim of trial counsel’s ineffectiveness, but also that trial counsel was

indeed ineffective, warranting the grant of habeas relief. J.A. 17.

       In its opinion, for example, the Court pointed to PCRA counsel’s testimony that

she did not believe “an aggravated assault . . . charge” was appropriate despite

acknowledging that Gelsinger may have fired his gun without specific intent to kill. J.A.

18 (citing J.A. 613). It also observed that both of Gelsinger’s trial counsel acknowledged

they had never discussed the inclusion of lesser-included offense instructions with each

other or with Gelsinger, and one lawyer testified that “she did not have a reason” for

failing to discuss or request the instructions. J.A. 20 (internal quotations marks omitted).

In addition, it cited trial counsel’s testimony that they “mistakenly believed that they

could not request a lesser-included offense instruction and argue a theory of self-defense

at the same time,” and their concession “that a reasonable jury could have found that

Petitioner fired his gun intending only to injure rather than kill [] Baxter,” id., and that the

“intent would have transferred to a lesser degree of murder as it related to Tiana

Dockens,” J.A. 25.

       From this testimony, the District Court concluded that “the record d[id] not

support a finding that counsel’s decisions on this critical issue were the ‘product of

                                               4
strategic judgment.’” J.A. 20 (quoting Workman v. Superintendent Albion SCI, 915 F.3d

928, 943 (3d Cir. 2019)). 3 Thus, it appears that the District Court both excused

Gelsinger’s procedural default and granted relief on his underlying IAC claim based, at

least in part, on evidence beyond the state court record.

       It may be that the District Court would have reached the same conclusions even

absent counsel’s testimony, but the problem for us in reviewing the Court’s explanation

for those conclusions is that it explicitly references that testimony, which was admitted in

violation of 28 U.S.C. § 2254(e)(2). That section provides, in mandatory terms, that

where an applicant “has failed to develop the factual basis of a claim in State court

proceedings,” a habeas court “shall not hold an evidentiary hearing on the claim,” absent

two scenarios not applicable here. 4 Id.

       Shinn was handed down after the District Court’s ruling, but it merely confirmed,

based on the text of § 2254(e)(2), that a habeas court “may not consider [new] evidence

on the merits of a negligent prisoner’s defaulted claim unless the exceptions in

§ 2254(e)(2) are satisfied”—even in the context of a Martinez hearing. Shinn, 142 S. Ct.

at 1738. We recently clarified that, after Shinn, the proper procedure for determining



       3
        Gelsinger’s contention that the District Court “did not . . . rely on new evidence”
in its merits analysis of Gelsinger’s IAC claims, ECF No. 32 at 4, is thus belied by the
record.
       4
         Supplementation of the record under 28 U.S.C. § 2254(e)(2) is only appropriate if
the claim relies on (1) a new rule of constitutional law, or (2) new facts previously
undiscoverable, § 2254(e)(2)(A), and the applicant “demonstrates that the new evidence
will establish his innocence ‘by clear and convincing evidence.’” Shinn, 142 S. Ct. at 1728
(quoting § 2254(e)(2)(B)). Gelsinger does not argue either exception is applicable.

                                             5
whether to excuse a petitioner’s procedural default is to first “decide whether an

underlying ineffectiveness claim succeeds considering only the state court record[.]”

Williams v. Superintendent Mahanoy SCI, --- F.4th ---, 2022 WL 3453339, at *7 (3d Cir.

2022). Only then may a District Court proceed with a Martinez hearing to evaluate

whether post-conviction counsel was also ineffective. Id. (citing Cristin v. Brennan, 281

F.3d 404, 413–19 (3d Cir. 2002)). But if the state court record alone does not allow the

petitioner to succeed on the underlying ineffectiveness claim, “[a] federal court[] must

skip hearings altogether and deny habeas relief[.]” 5 Id.

         Here, as in Shinn, the District Court erred by considering evidence it was not

authorized to admit, let alone consider, in its determination that Gelsinger’s IAC claims

were meritorious. We will therefore vacate and remand for the District Court to

reconsider whether Gelsinger is entitled to habeas relief based on the state court record,

and if so, then to consider whether his procedural default is excused under Martinez.

Accord id.

   II.       Conclusion

         For the foregoing reasons, we will vacate and remand.



         The Supreme Court in Shinn explained that a habeas court may not hold an
         5

evidentiary hearing “to assess cause and prejudice under Martinez” where § 2254(e)(2)
applies, but did not foreclose, much less address, a situation in which that section’s
“stringent requirements” are not triggered. 142 S. Ct. at 1739. As such, a Martinez hearing
may still be permissible where post-conviction counsel’s ineffectiveness is due entirely to
causes unrelated to “the factual basis of the [habeas] claim,” § 2254(e)(2), and thus
potentially outside the scope of Section 2254(e)(2)—for example, where a habeas court
hears evidence that post-conviction counsel was ineffective due to a family emergency
which caused him to neglect his duty to his client.

                                               6